Citation Nr: 0308010	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955, May 1956 to May 1960, and from July 1960 to July 1972.  
He died in November 1998.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which denied the benefits 
sought on appeal.

The Board also notes that, in a February 2001 Board decision, 
the issues of entitlement to service connection for the cause 
of the veteran's death, eligibility for Survivors' and 
Dependents' Educational Assistance, and entitlement to 
accrued benefits were remanded for additional development.  
This was accomplished to the extent possible and the case has 
now been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
November 1998 as a consequence of respiratory failure due to 
emphysema, due to smoking; a significant condition 
contributing to his death was congestive heart failure.

3.  At the time of the veteran's death, service connection 
was in effect for post-operative residuals of a left lung 
thoracotomy, bilateral hearing loss, hiatal hernia, and 
arthritis of the lumbosacral spine.  A noncompensable 
disability evaluation was assigned for these disabilities.

4.  The veteran did not die of a disease or disorder that is 
presumed to be associated with Agent Orange exposure. 

5.  Emphysema is shown to be causally or etiologically 
related to the veteran's service.

6.  The medical evidence does not establish that the 
veteran's heart disorder was causally or etiologically 
related to the veteran's service.

7.  There is competent medical evidence of record causally 
relating the veteran's bullous obstructive pulmonary disease 
to his active service.


CONCLUSIONS OF LAW

1.  The veteran's death was substantially or materially 
contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.301, 
3.302, 3.303, 3.304, 3.312 (2002).

2.  The appellant is eligible for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3501, 5103, 5103A, 5107(b) (West 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2002).
 
3.  The veteran's heart disorder was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2002).

4.  The veteran's bullous chronic obstructive pulmonary 
disease was incurred during his active service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 1153, 5103A, 5107(b), 5108 (West 
2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2002).

5.  The criteria for the payment of accrued benefits, 
representing the veteran's claim of service connection for 
bullous chronic obstructive pulmonary disease, have been met.  
38 U.S.C.A. § 5121, 5103, 5103A, 5107(b) (West 2002); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.1000 (2002).

6.  The criteria for the payment of accrued benefits, 
representing the veteran's claim of service connection for a 
heart disorder, have not been met.  38 U.S.C.A. § 5121, 5103, 
5103A, 5107(b) (West 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.1000 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim that the 
veteran's death from respiratory failure due to emphysema was 
related to his active service.  Specifically, the appellant 
maintains that the veteran was exposed to Agent Orange during 
his service, and that the veteran's emphysema was caused by 
this exposure, leading to his death.  In the alternative, the 
appellant argues that the veteran's service-connected 
residuals of a left thoracotomy for benign granuloma caused 
or substantially contributed to his emphysema, which led to 
his death.  The appellant also contends that, if the 
veteran's death is service-connected, she is entitled to 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code (DEA).  In addition, 
the appellant asserts that she should be awarded any accrued 
benefits that the veteran may have been entitled to at the 
time of his death.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claims.  The 
rating decision, the statement of the case, and the 
supplemental statement of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claims were denied.  The RO indicated that it 
would review the information of record and determine what 
additional information is needed to process the appellant's 
claims.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to service 
connection for the cause of the veteran's death, entitlement 
to DEA, and entitlement to accrued benefits, as well as 
provided a detailed explanation of why such benefits were not 
granted.  In addition, the statement of the case and 
supplemental statement of the case included the criteria for 
granting service connection for the cause of the veteran's 
death, eligibility for DEA benefits, and for granting 
entitlement to accrued benefits, as well as other regulations 
pertaining to her claims.  Similarly, letters to the 
appellant, from the RO, notified the appellant as to what 
kind of information was needed from her, and what she could 
do to help her claims.  Similarly, a March 2001 letter to the 
appellant, from the RO, notified the appellant of the 
provisions of the VCAA, the kind of information needed from 
her, and what she could do to help her claims, as well as the 
VA's responsibilities in obtaining evidence.  See Quartuccio 
v. Principi, 16 Vet. App.  183,187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, private 
medical records, VA medical records, and the veteran's death 
certificate are of record.  In addition, in March 2001, the 
appellant, pursuant to the aforementioned Board remand, was 
provided an opportunity to submit additional evidence 
regarding the veteran's medical disorders and treating 
physicians.  However, the appellant failed to submit any 
additional information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.").   The RO, in March 2001, also attempted to 
obtain additional private medical records, but did not 
receive a response to its request.  Nonetheless, the Board 
requested and received a VA medical opinion regarding the 
appellant's claims.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  Likewise, the 
Board is not aware of any additional evidence that needs to 
be obtained in this appeal, and the Board is satisfied that 
the requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran had active military service from August 1951 to 
August 1955, May 1956 to May 1960, and from July 1960 to July 
1972.  Available records indicate that he served in Vietnam 
from November 1968 to June 1969.  According to the veteran's 
death certificate, he died in November 1998 as a result of 
respiratory failure as a consequence of emphysema due to 
smoking.  A significant condition, which contributed to his 
death, but did not result in the underlying cause of the 
respiratory failure and emphysema was congestive heart 
failure.  In addition, the death certificate noted that it 
had been years since the onset of the veteran's emphysema and 
smoking, but that he had only experienced respiratory failure 
for hours.  During his lifetime, the veteran had established 
service connection for residuals of a left thoracotomy for 
benign granuloma, bilateral hearing loss, hiatal hernia, and 
arthritis of the lumbosacral spine.  At the time of the 
veteran's death, a noncompensable disability evaluation was 
in effect.  Service connection was not in effect for any 
other disabilities.  

July 1960, November 1960, and November 1962 Reports of 
Medical Examination show a normal clinical examination, 
including the lungs, heart, and chest.  A July 1964 radiology 
report indicates that the veteran's chest and lungs were 
normal, and that there was no evidence of pleurisy.  

A July 1965 service medical record shows that he veteran 
complained of sharp lower anterior chest pain with 
persistent, non-productive cough.  Examination showed clear 
lungs and regular heart rate and rhythm.  There was no 
evidence of a heart murmur or cardiomegaly.  The impression 
was probable pleural inflammation.

March 1967 and August 1969 Reports of Medical Examination 
both showed normal clinical examinations, including the 
heart, lungs, and chest.  Chest x-rays were normal.  

March 1972 radiology reports show that a lesion in the left 
upper lung area between the 6th and 7th rib was identified by 
a chest x-ray and confirmed by a CT scan.  The impression was 
a probable granuloma, without calcification.  March 1972 
spirometry tests showed mild airway obstruction and 
histoplasmosis.  Other service medical records noted that the 
veteran was a 40 pack year smoker, had complaints of a slight 
cough, and that a physical examination showed a pulmonary 
nodule in the periphery of the left upper lung.  A 
thoracotomy and resection was recommended.

The veteran's Report of Medical History, dated March 1972, 
shows that the veteran reported experiencing chest pain, ear 
trouble, and a chronic cough, which he described as a 
"smoker's cough."  A March 1972 Report of Medical 
Examination clinical evaluation showed normal lungs, chest, 
and heart.

A March 1972 physical examination showed that the veteran 
denied a history of tuberculosis and increased blood 
pressure.  He reported that he was a smoker of 1-1/2 packs per 
day for 20 years.  In addition, there was no evidence of 
angina.  Examination of the lungs showed decreased breath 
sounds bilaterally, which could be accentuated, fine 
crepitant rales at the right base, and occasional rhonchi, 
which cleared with cough.  Cardiovascular examination showed 
normal venous pulses, 3+ carotids, and no evidence of a 
murmur.  The diagnosis was chronic obstructive pulmonary 
disease and probable histoplasmosis regarding a lesion on the 
left upper lung.  

In April 1972, the veteran underwent a left exploratory 
thoracotomy, and was diagnosed with a caseating granulomatous 
inflammation of the left upper lobe of the lung, without 
active pulmonary disease.  A May 1972 clinical record 
indicates that the veteran had a solitary nodular density of 
the left upper lung, found by x-ray, which resulted in the 
thoracotomy.  A history of chronic cigarette smoking for 20 
years, frequent colds, and a mild morning cough were noted.  
He denied shortness of breath and exposure to tuberculosis.  
A tuberculosis skin test was negative.  Pulmonary function 
studies revealed mild, mid-airway obstructive type disease. 

A May 1972 Report of Medical History shows that the veteran 
complained of ear trouble, chronic cough, and chest pain.  A 
May 1972 Report of Medical Examination for retirement showed 
a normal examination of the lungs, chest, and heart.

A September 1972 VA examination report indicates that the 
veteran denied any increases in shortness of breath, cough, 
or chest complaints since his left thoracotomy, except for 
pain in the surgical area.  Cardiovascular examination showed 
a normal size heart, normal sinus rhythm, normal peripheral 
pulses, and no evidence of a shift of the mediastinum.  
Examination of the respiratory system showed that the 
veteran's chest was clear, except for occasional wheezes in 
the area of the surgery and decreased breath sounds over the 
left base anteriorly and posteriorly, with some slight 
dullness to percussion.  A chest x-ray was negative for 
active disease or acute pneumonitis.  The diagnosis was 
postoperative residuals of a thoracotomy, histoplasmosis by 
history.

A November 1989 VA examination report indicates that the 
veteran complained of coughing and expectoration, as well as 
pain in the left rib area.  He reported a history of heavy 
smoking.  A chest x-ray showed clear lungs and a normal 
heart, mediastinum, and pulmonary vasculature.  The VA 
examiner recommended an examination by a pulmonary 
specialist, as there was "[e]vidence of lung infiltration."

Private medical records January 1995 show that the veteran 
had a history of histoplasmosis and presented with 
hemoptysis.  The veteran denied tuberculosis, wheezing, or 
chest pain, but complained of dyspnea on exertion.  He also 
reported that he smoked an average of 2 1/2 packs per day for 
48 years.  Cardiovascular examination showed a regular heart 
rate and rhythm, without murmur, gallop, or jugular venous 
distention.  Chest examination showed reduced lung sounds and 
soft end expiratory wheezing on forced exhalation, but was 
negative for wheezing on quiet breathing and rales.  
Following a CT scan of the chest, the veteran was diagnosed 
with severe bullous chronic obstructive pulmonary disease and 
right upper lobe mass requiring resection.

April 1995 VA medical records show that the veteran was 
admitted to a hospital due to shortness of breath and 
hemoptysis.  He underwent a right thoracotomy with wedge 
resection of the right upper lobe and flexible bronchoscopy.  
The discharge diagnosis was bullous tuberculous granulomatous 
inflammation without malignancy.  

The veteran was hospitalized at the VA in July 1996.  
According to the discharge summary, he was diagnosed with 
severe chronic obstructive pulmonary disease, status-post-
left thoracotomy for tuberculous granuloma, and status-post 
right thoracotomy for toxoplasmosis.  He was admitted to the 
hospital due to respiratory distress.  He reported that he 
was smoking about a half a pack a day, down from two packs 
per day.  

Private medical records dated October 1996 show that the 
veteran was admitted to the hospital for severe shortness of 
breath from an exacerbation of chronic obstructive pulmonary 
disease.  His past medical history was noted as including 
tuberculosis of the right lung, histoplasmosis of the left 
lung, mitral regurgitation and aortic sclerosis, and a left 
inguinal hernia.  

Private medical records dated November 1996 show that the 
veteran had a history of chronic obstructive pulmonary 
disease, congestive heart failure, tuberculosis of the right 
lung, and histoplasmosis of the left lung, as well as a 51-
year history of tobacco abuse.  Examination showed a regular 
heart rate and rhythm with a 2/6 systolic ejection murmur.  
Additional private medical records also show a diagnosis of 
extensive emphysema, status-post bilateral lung surgeries 
with global hypokinesis of the heart.

Private medical records dated December 1996 show diagnoses of 
an indirect left inguinal hernia, chronic obstructive 
pulmonary disease, congestive heart failure, status-post 
tuberculosis of the right lung, and status-post 
histoplasmosis of the left lung, as well as tobacco and 
alcohol abuse.

A January 1997 VA chest x-ray showed the veteran's heart to 
be normal.  In addition, the x-ray showed that the veteran 
had major emphysema bilaterally with some large blebs at the 
left base of the lungs and considerable pleural thickening 
and fibrotic reaction over the apical portion of the right 
lung, but without a pneumothorax.  Fibrous stranding was 
noted bilaterally.  The impression was major emphysematous 
blebs and chronic lung disease and old apical pleural 
thickening over the right lung with some fibrotic reaction.  

A February 1997 treatment record noted that the veteran had 
severe chronic obstructive pulmonary disease.  May 1997 VA 
radiology reports indicate that a chest x-ray revealed 
pleural thickening, scarring, and bullous lung disease in the 
left lower lobe, but no changes since July 1996.  A May 1997 
resting MUGA scan revealed diffuse hypokinesia with mild 
dilation of the left ventricle.  An August 1997 radiology 
report from a CT scan found bullous emphysema along with 
pleural and pulmonary scarring at each hemithorax.  

In October 1997, the veteran was noted as having a history of 
chronic obstructive pulmonary disease and that he was oxygen 
dependent.  A December 1997 chest x-ray showed severe 
underlying emphysematous scarring in both lungs with bullous 
disease.  

In March 1998, the veteran's history of chronic obstructive 
pulmonary disease, 
chronic scarring of the right upper lung, and wedge resection 
of the left lung for histoplasmosis was noted.  The treating 
provider also noted a 1995 right thoracotomy for a right 
upper lung mass, diagnosed as a granulomatous inflammation, 
and a history of congestive heart failure.  Examination was 
negative for cervical lymph nodes or edema.  A chest 
examination showed scattered expiratory wheezes and a cardiac 
examination showed a normal sinus rhythm, without murmur, 
gallop, thrill, rub, or lift.  There was no evidence of 
congestive heart failure.  The assessment was severe but 
stable chronic obstructive pulmonary disease, and a history 
of degenerative joint disease, congestive heart failure, 
bilateral lung resections for benign disease, and renal 
stones.  

July 1998 VA treatment records showed the same medical 
history as reported in March 1998.  He complained of dyspnea 
and sputum production.  Examination showed decreased breath 
sounds with mild expiratory wheezes and distant heart sounds 
without murmur, gallop, thrill, rub, or lift.  There was no 
cyanosis or edema.  A chest x-ray showed underlying emphysema 
with bullous disease and scarring, but was negative for 
evidence of an acute cardiopulmonary disease.  The diagnosis 
was severe, but stable chronic obstructive pulmonary disease.

In February 2003, the VA received a medical expert opinion 
regarding the appellant's claims.  The VA physician indicates 
that the veteran's claims file, and the medical evidence of 
record, was reviewed in detail.  The VA physician also states 
that there was "n[o] medical evidence submitted [with] 
regard to [the veteran's] smoking and nicotine addiction 
during his active duty."  According to the VA physician, 
chronic smoking is a major cause of chronic obstructive lung 
disease.  The VA physician further noted that an obstructive 
lung disorder is a chronic process.  A smoker with three 
months of daily cough and early morning expectoration has 
chronic bronchitis, which if the person continued to smoke 
heavily, progresses gradually from chronic bronchitis to 
emphysema and bullous disease, to respiratory failure.  The 
VA physician also noted that the veteran smoked for 20 years 
in service, and had some symptoms of early airway obstruction 
during service, including a chronic cough with expectoration 
prior to his retirement, although his chest x-ray only showed 
a nodule in the left upper lobe, diagnosed as histoplasmosis.   
In addition, the physician noted that the veteran smoked for 
another 25 years after his service, and that he was diagnosed 
with extensive bullous disease and emphysema in 1995.  The VA 
physician opined that the "veteran may have [had] early 
obstructive lung disease prior to [his] retirement [from 
service], [even] though he had a normal chest x-ray at the 
time . . . . [as] his spirometry and symptoms were suggestive 
of early obstructive lung disease."

I.  Entitlement to service connection for the cause of the 
veteran's death

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Nevertheless, for claims filed after June 10, 1998, a 
veteran's death is not considered to have resulted from 
injury incurred or disease contracted during active service 
on the basis that it resulted from the veteran's use of 
tobacco products in service.  See 38 U.S.C.A. § 1103(a).  
However, service connection is not precluded for a disability 
or death from a disease or injury which is otherwise shown to 
have been incurred or aggravated during service, or which 
became manifest to the requisite degree of disability during 
the applicable presumptive period.  See 38 U.S.C.A. 
§ 1103(b).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under certain specified 
conditions, even though there is no evidence of such a 
disease during the veteran's period of service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases will be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also met: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
multiple myeloma, prostate cancer, respiratory cancers (of 
the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  See 38 C.F.R. § 3.309(e).  

A presumption of exposure to Agent Orange is not warranted 
where a veteran does not have one of the diseases listed at 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See McCartt v. West, 12 Vet. App. 164 (1999).  A presumption 
of service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary of the 
Department of Veterans Affairs has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

Based on the medical evidence and the entire record, the 
Board finds that the evidence establishes that the cause of 
the veteran's death was service connected.  The veteran's 
service medical records and the VA medical expert opinion 
clearly show that the veteran's chronic obstructive pulmonary 
disease had its onset during his active military service.  
See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(d), 3.312.  While 
the Board notes that the veteran's symptoms were likely due 
to his use of tobacco, which would otherwise bar the 
appellant's claim as being filed after June 1998, the medical 
evidence indicates the veteran's obstructive lung disease was 
incurred during his service.  See 38 U.S.C.A. § 1103(b).  In 
this regard, the Board notes that the veteran was diagnosed 
with mild airway obstruction and histoplasmosis during his 
service.  Furthermore, the veteran complained of a chronic 
cough, and examination showed decreased breath sounds, 
crepitant rales, and occasional rhonchi prior to his left 
thoracotomy.  Additionally, the veteran had nearly continuous 
complaints of a persistent cough throughout his last period 
of service, and the veteran's objective manifestations of 
decreased breath sounds and wheezing continued from his 
service until his death.  Given the chronicity of the 
veteran's obstructive lung disease, the Board focuses on the 
initial onset during his last period of service.  As the VA 
medical expert stated, the veteran's symptoms and the medical 
findings during the veteran's service were indicative of 
early obstructive lung disease, which gradually progressed to 
the emphysema and bullous disease which caused the veteran's 
death.  Accordingly, the Board finds that the veteran's 
obstructive lung disease was incurred during service.

In granting the appellant service connection for the cause of 
the veteran's death, the Board points out that such 
entitlement is, as discussed above, based on the onset of the 
veteran's obstructive lung disease, and not on the veteran's 
Agent Orange exposure, if any.  The Board notes that the 
veteran did not have a presumptive disease associated with 
exposure to Agent Orange.  The evidence of record does not 
demonstrate that the veteran had a respiratory cancer or 
other disease listed at 38 U.S.C.A. §1116 and  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

Under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to 
material evidence.  Accordingly, the Board concludes that 
service connection is warranted for the cause of the 
veteran's death.

II. Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  
As the Board has granted service connection for the cause of 
the veteran's death, the basic requirements for eligibility 
for Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code are met.  

III.  Entitlement to accrued benefits

As previously discussed, the appellant claims that she should 
be awarded any accrued benefits that the veteran may have 
been entitled to as a result of his claim for service 
connection.  The Board acknowledges that the veteran had 
active claims of service connection for a heart disorder and 
a lung disorder, including tuberculosis granuloma and bullous 
chronic obstructive pulmonary disease, pending at the time of 
his death on the basis of exposure to Agent Orange or 
nicotine dependence.  

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2002).  In order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending for such benefits at the time of his death or 
else be entitled to them under an existing rating or 
decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).
  
As discussed previously, the Board recognizes that recently 
passed legislation prohibits service connection of a 
disability or death on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during his or her service.  See 38 U.S.C.A. 
§ 1103.  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
filed his claim in January 1997, this provision would not 
affect the disposition of this appeal.   

The Board also notes that in February 1993, VA General 
Counsel issued an opinion addressing when benefits may be 
awarded based upon in-service tobacco use.  The General 
Counsel indicated that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service.  See VAOPGCPREC 2-93, 58 Fed. 
Reg. 42,756 (1993).  In June 1993, the General Counsel 
clarified that its February 1993 opinion did not mean that 
service connection would be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  The determination as to whether a 
veteran is dependent on nicotine is a medical issue.  Id.

The Board finds that the evidence of record establishes that 
the appellant is entitled to accrued benefits for the 
veteran's claim of service connection for bullous chronic 
obstructive pulmonary disease.  The Board notes that the 
veteran smoked in service, but that there is no evidence of 
nicotine dependence, and points out that the onset of the 
veteran's symptoms and the diagnosis of early obstructive 
lung disease during his service is dispositive in this case.  
See 38 U.S.C.A. § 1103(b).  In this regard, the medical 
evidence of record clearly shows that the veteran's bullous 
chronic obstructive pulmonary disease had its onset during 
service.  The veteran's symptomatology and objective 
manifestations during his last period of service were 
indicative of chronic bronchitis, which the VA medical expert 
found to be the onset of his obstructive lung disease.  The 
Board notes that the veteran had decreased breath sounds, 
wheezing, and a chronic cough prior to his discharge from 
service, and had been diagnosed with an obstructive lung 
disease and histoplasmosis.  In addition, the veteran's 
symptoms had persisted following his service.  Likewise, as 
the VA medical expert noted, the veteran's initial 
obstructive lung disease gradually worsened, eventually 
becoming chronic bullous obstructive pulmonary disease.  As 
such, the Board finds that the appellant is entitled to 
accrued benefits for the veteran's claim of service 
connection for bullous chronic obstructive pulmonary disease.

Nonetheless, the Board finds that the appellant is not 
entitled to accrued benefits for the veteran's claim of 
service connection for a heart disorder.  See 38 U.S.C.A. 
§§ 1110, 1131 (an award of service connection requires that 
the veteran incur a disease or injury during active service).  
The veteran's service medical records are negative for 
complaints, diagnosis, or treatment for a heart disorder 
during the veteran's service.  Likewise, the veteran's 
separation examination and September 1972 VA examination 
showed a normal cardiovascular system.  Additionally, the 
medical evidence does not show treatment for the veteran's 
heart until 1996.  Most significantly, there is no medical 
evidence relating the diagnoses of a heart disorder to the 
veteran's service or his chronic obstructive lung disease.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

Furthermore, the medical evidence does not establish that the 
veteran became nicotine dependent during his periods of 
service.  While the Board acknowledges that the veteran's 
service medical records reflect that the veteran used tobacco 
during service, they do not show that the veteran was 
nicotine dependent.  Likewise, post-service medical records 
do not include a medical opinion establishing that the 
veteran became nicotine dependent during his service.  In 
this regard, the Board notes that the VA medical expert found 
that the veteran smoked for 20 years during service, and 
another 25 years following service, but that there was no 
evidence regarding the onset of nicotine dependence.   In any 
event, even if the veteran became nicotine dependent during 
his service, there is no medical evidence causally linking 
the veteran's heart disorder to the veteran's smoking during 
service. 

Moreover, the Board finds that the medical evidence of record 
does not support the appellant's assertions that the 
veteran's heart disorder was related to any Agent Orange 
exposure.  In this regard, the Board points out that there is 
no indication that the veteran had a disease specified by the 
statute as presumptively related to the veteran's service in 
Vietnam or that the veteran's disorders were in any way 
related to the diseases presumptively associated with Agent 
Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).

In conclusion, the Board finds that the appellant is entitled 
to accrued benefits representing the veteran's claim of 
service connection for bullous chronic obstructive pulmonary 
disease, but that the preponderance of the evidence is 
against a finding of entitlement to accrued benefits on the 
basis of the veteran's claim of service connection for a 
heart disorder.




ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, service connection for the cause of the 
veteran's death is granted.

Subject to the laws and regulations governing awards of 
monetary benefits, eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35,  Title 38, United 
States Code, is granted.

Subject to the laws and regulations governing awards of 
monetary benefits, accrued benefits, representing the 
veteran's claim of service connection for bullous chronic 
obstructive pulmonary disease, are granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

